UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05989) Exact name of registrant as specified in charter:	Putnam Global Utilities Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2012 Date of reporting period:	May 31, 2012 Item 1. Schedule of Investments: Putnam Global Utilities Fund The fund's portfolio 5/31/12 (Unaudited) COMMON STOCKS (96.3%) (a) Shares Value Electric utilities (37.8%) American Electric Power Co., Inc. 63,950 $2,462,715 E.ON AG (Germany) 465,394 8,523,354 Edison International 282,135 12,684,790 Electricite de France SA (EDF) (France) (S) 136,286 2,625,273 Energias de Portugal (EDP) SA (Portugal) 769,587 1,603,940 Entergy Corp. 89,207 5,756,528 Exelon Corp. 82,900 3,065,642 FirstEnergy Corp. 192,100 8,988,359 Great Plains Energy, Inc. 228,100 4,543,752 Iberdrola SA (Spain) 390,349 1,491,809 ITC Holdings Corp. 31,000 2,137,450 Kansai Electric Power, Inc. (Japan) 377,100 5,457,266 Northeast Utilities 25,705 925,637 NV Energy, Inc. 389,025 6,730,133 OGE Energy Corp. 32,900 1,751,596 Pinnacle West Capital Corp. 9,824 485,109 PPL Corp. 118,284 3,237,433 SSE PLC (United Kingdom) 348,852 7,116,164 Gas utilities (6.5%) China Resources Gas Group, Ltd. (China) 600,000 1,142,555 Questar Corp. 56,300 1,129,941 Snam SpA (Italy) 551,343 2,227,422 Tokyo Gas Co., Ltd. (Japan) 1,645,000 7,809,342 UGI Corp. 45,200 1,296,336 Independent power producers and energy traders (16.0%) AES Corp. (The) (NON) 739,948 8,945,971 Calpine Corp. (NON) 595,100 9,997,680 Electric Power Development Co. (Japan) 290,700 7,530,896 International Power PLC (United Kingdom) 1,138,961 7,267,712 Multi-utilities (28.3%) Alliant Energy Corp. 44,534 1,945,690 Ameren Corp. 348,659 11,265,172 Centrica PLC (United Kingdom) 1,813,027 8,687,706 Dominion Resources, Inc. 67,300 3,503,638 GDF Suez (France) 240,845 4,786,055 National Grid PLC (United Kingdom) 837,073 8,389,505 National Grid PLC ADR (United Kingdom) 142,300 7,156,267 PG&E Corp. 217,356 9,498,457 Sempra Energy 53,043 3,448,325 Wisconsin Energy Corp. 27,256 1,031,367 Oil, gas, and consumable fuels (3.0%) EQT Corp. 47,600 2,207,688 Origin Energy, Ltd. (Australia) 320,963 4,026,931 Water utilities (4.7%) American Water Works Co., Inc. 126,968 4,343,575 Severn Trent PLC (United Kingdom) 93,961 2,502,532 United Utilities Group PLC (United Kingdom) 294,599 2,996,899 Total common stocks (cost $193,928,447) CONVERTIBLE PREFERRED STOCKS (1.9%) (a) Shares Value Great Plains Energy, Inc. $6.00 cv. pfd. 20,446 $1,218,377 PPL Corp. $4.75 cv. pfd. 52,239 2,797,398 Total convertible preferred stocks (cost $3,984,314) SHORT-TERM INVESTMENTS (3.1%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.22% (d) 2,465,406 $2,465,406 Putnam Money Market Liquidity Fund 0.12% (e) 1,926,542 1,926,542 SSgA Prime Money Market Fund 0.10% (P) 720,000 720,000 U.S. Treasury Bills with an effective yield of 0.172%, May 30, 2013 301,000 300,475 U.S. Treasury Bills with an effective yield of 0.090%, November 15, 2012 (SEGSF) 107,000 106,941 U.S. Treasury Bills with effective yields ranging from 0.175% to 0.187%, May 2, 2013 (SEGSF) 478,000 477,246 U.S. Treasury Bills with effective yields ranging from 0.094% to 0.095%, December 13, 2012 (SEGSF) 371,000 370,809 U.S. Treasury Bills with effective yields ranging from 0.085% to 0.104%, October 18, 2012 (SEGSF) 129,000 128,943 U.S. Treasury Bills with effective yields ranging from 0.066% to 0.071%, July 26, 2012 (SEGSF) 110,000 109,989 Total short-term investments (cost $6,606,316) TOTAL INVESTMENTS Total investments (cost $204,519,077) (b) FORWARD CURRENCY CONTRACTS at 5/31/12 (aggregate face value $105,194,754) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Sell 6/20/12 $818,978 $866,301 $47,323 British Pound Sell 6/20/12 2,420,139 2,545,827 125,688 Euro Buy 6/20/12 3,069,459 3,287,093 (217,634) Barclays Bank PLC British Pound Buy 6/20/12 813,699 856,305 (42,606) Euro Buy 6/20/12 4,427,605 4,789,320 (361,715) Hong Kong Dollar Buy 6/20/12 3,857,422 3,857,399 23 Japanese Yen Sell 6/20/12 2,083,825 2,036,225 (47,600) Citibank, N.A. British Pound Sell 6/20/12 4,733,481 4,982,434 248,953 Euro Sell 6/20/12 2,658,417 2,849,517 191,100 Hong Kong Dollar Buy 6/20/12 3,027,614 3,029,316 (1,702) Hong Kong Dollar Sell 6/20/12 3,027,614 3,027,031 (583) Credit Suisse AG British Pound Sell 6/20/12 1,234,573 1,298,759 64,186 Euro Buy 6/20/12 5,305,335 5,683,275 (377,940) Japanese Yen Sell 6/20/12 3,411,736 3,339,710 (72,026) Deutsche Bank AG Euro Sell 6/20/12 1,792,435 1,921,022 128,587 Goldman Sachs International Australian Dollar Sell 6/20/12 838,723 912,972 74,249 British Pound Buy 6/20/12 767,467 807,457 (39,990) Euro Buy 6/20/12 6,584,956 7,051,178 (466,222) Japanese Yen Buy 6/20/12 2,963,309 2,896,776 66,533 HSBC Bank USA, National Association Australian Dollar Buy 6/20/12 746,126 788,959 (42,833) British Pound Buy 6/20/12 1,067,826 1,123,731 (55,905) Euro Buy 6/20/12 359,600 384,632 (25,032) Hong Kong Dollar Buy 6/20/12 3,480,727 3,482,677 (1,950) JPMorgan Chase Bank, N.A. British Pound Sell 6/20/12 2,472,074 2,601,409 129,335 Canadian Dollar Buy 6/20/12 3,740,912 3,908,788 (167,876) Euro Buy 6/20/12 739,356 792,143 (52,787) Hong Kong Dollar Buy 6/20/12 1,043,164 1,043,742 (578) Japanese Yen Sell 6/20/12 1,226,472 1,198,725 (27,747) Royal Bank of Scotland PLC (The) British Pound Sell 6/20/12 9,155,044 9,622,227 467,183 Euro Sell 6/20/12 2,990,070 3,203,004 212,934 Japanese Yen Sell 6/20/12 1,473,428 1,439,268 (34,160) State Street Bank and Trust Co. Australian Dollar Buy 6/20/12 962,931 1,019,175 (56,244) Euro Sell 6/20/12 1,509,132 1,618,067 108,935 UBS AG Australian Dollar Sell 6/20/12 835,902 884,709 48,807 British Pound Sell 6/20/12 3,032,110 3,215,054 182,944 Euro Buy 6/20/12 7,107,167 7,614,960 (507,793) Westpac Banking Corp. Australian Dollar Sell 6/20/12 468,529 495,371 26,842 British Pound Buy 6/20/12 1,519,214 1,598,563 (79,349) Euro Buy 6/20/12 906,296 970,873 (64,577) Japanese Yen Buy 6/20/12 2,200,147 2,150,760 49,387 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2011 through May 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $210,574,081. (b) The aggregate identified cost on a tax basis is $205,209,804, resulting in gross unrealized appreciation and depreciation of $32,634,231 and $24,497,297, respectively, or net unrealized appreciation of $8,136,934. (NON) Non-income-producing security. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $2,360,568. The fund received cash collateral of $2,465,406, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $1,112 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $27,804,394 and $27,432,779, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (P) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $1,788,464 to cover certain derivatives contracts. Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): DIVERSIFICATION BY COUNTRY* United States 56.5% United Kingdom 21.0 Japan 9.9 Germany 4.1 France 3.5 Australia 1.9 Italy 1.1 Portugal 0.8 Spain 0.7 China 0.5 Total 100.0% * Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,836,843 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $1,193,850. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Energy $6,234,619 $— $— Utilities 138,271,622 58,218,371 — Total common stocks — Convertible preferred stocks — 4,015,775 — Short-term investments 2,646,542 3,959,809 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(571,840) $— Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $2,173,009 $2,744,849 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Global Utilities Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: July 27, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: July 27, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: July 27, 2012
